Application for stay of order of United States District Court for the District of Connecticut entered in Civil Action No. 13432 on November 20, 1970, which application was presented to Mr. Justice Harlan, and by him referred to the Court, granted, and said order hereby stayed pending timely filing of appeal in this Court. Should appeal be so timely filed, stay will remain in effect pending its disposition. In event appeal is dismissed, stay to terminate automatically. Should jurisdiction be noted or postponed, stay to remain in effect pending issuance of judgment of this Court.
Mr. Justice Black, Mr. Justice Douglas, and Mr. Justice Harlan are of the opinion that stay should be denied. Motion of Rita Johnson et al. to expedite appeal denied.